537 U.S. 1182
ILLINOIS EX REL. MADIGAN, ATTORNEY GENERAL OF ILLINOISv.TELEMARKETING ASSOCIATES, INC., ET AL.
No. 01-1806.
Supreme Court of United States.
February 21, 2003.

1
CERTIORARI TO THE SUPREME COURT OF ILLINOIS.


2
Sup. Ct. Ill. [Certiorari granted sub nom. Illinois ex rel. Ryan v. Telemarketing Associates, Inc., ante, p. 999.] Motion of the Solicitor General for leave to participate in oral argument as amicus curiae and for divided argument granted. Motion of Association of Fundraising Professionals et al. for leave to participate in oral argument as amici curiae and for divided argument denied.